t c summary opinion united_states tax_court paul peter partyka and catherine elaine partyka petitioners v commissioner of internal revenue respondent docket no 8573-16s filed date paul peter partyka and catherine elaine partyka pro sese jeremy d cameron for respondent summary opinion gerber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed 1unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to continued pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined an dollar_figure income_tax deficiency and a dollar_figure sec_6662 accuracy-related_penalty for petitioners’ tax_year the deficiency is primarily attributable to the disallowance of petitioners’ theft_loss deduction the issues for our consideration are whether petitioners are entitled to any part of the disallowed theft_loss deduction and whether they are liable for an accuracy-related_penalty background petitioners resided in florida when their petition was filed on date one of petitioners as landlord entered into an agreement to rent their fully furnished big_number square-foot home in lutz florida to ruth games hereinafter tenant the tenancy was to be for a 12-month_period beginning date when the home was listed for rent and before the tenant and her husband moved in petitioners contemporaneously photographed each of the rooms with the continued the tax_court rules_of_practice and procedure 2two additional adjustments were made in the notice_of_deficiency concerning the taxability of social_security_benefits and the deductibility of qualified_mortgage_insurance premiums both of which are computational and depend upon the outcome of the primary issue involving the casualty_loss furnishings most of the rooms were furnished for example the dining room had a dining room table and six chairs and a china cabinet and the living room contained couches and easy chairs with pictures on the walls the kitchen included pots pans and utensils some of the furniture and accoutrements were to be sold to the tenant for dollar_figure half of which was to be paid on date and the other half on date included in the sale were chairs a bedroom set a cocktail table assorted plants vases lamps and other miscellaneous household_items the tenant and her husband moved in a few days before the september lease date and gave petitioners a check for the initial rent and the security deposit which bounced petitioners approached the tenant who promised she would submit another check the tenant made no further payments for the furniture or the rent and early in date petitioners commenced an action for legal eviction which occurred on date when petitioners gained access to the rental home they discovered that all of the furnishings had been removed by the tenant and her husband including furniture window coverings draperies and accoutrements in addition petitioners discovered some damage to the home including chipped grout and broken doors and the house interior needed to be repainted petitioners took photographs of the interior and exterior of the home on the day november they gained entry those photographs show the rooms photographed earlier but without the furniture and accoutrements they also show damage or abuse to the interior and exterior of the home after discovering that furniture was missing petitioners contacted the sheriff’s office and made a formal complaint that the tenant had illegally removed petitioners’ personal_property from the rental home the tenant had left a rental truck in front of the rental home which contained some of the items including artwork but some of the items had been damaged and destroyed later that day a deputy sheriff found the tenant and her husband who had another rental truck and a pickup truck both containing petitioners’ household_items along with some of the tenant’s own items the tenant and her husband confirmed that they had removed furniture and items from the rental home that the tenant had not agreed to purchase the tenant agreed to return them petitioners were permitted to look through the trucks in front of the rental home and to remove their items in the presence of the deputy sheriff the process was complicated and time consuming because petitioners’ and the tenant’s property had been commingled they worked at this task for some time and the deputy sheriff decided that the process would be finished the next day after the tenant had removed her personal_property from the trucks upon petitioners’ return the next day the trucks and the remaining items were gone ultimately the tenant did not make any further payments and did not return any other items petitioners did not receive the report of the sheriff’s office until late in date no criminal charges were made or filed against the tenant or her husband on their joint form_1040 u s individual_income_tax_return petitioners deducted a dollar_figure casualty_loss which respondent disallowed in its entirety at trial petitioners offered a schedule showing how the dollar_figure casualty_loss was calculated the schedule was based on the photographs taken before the loss and other documentation the schedule reflects the dollar_figure of furniture that had been sold to the tenant for which no payment was received along with all of the items that were discovered missing from the home on the basis of the photographs for a total of dollar_figure in addition petitioners listed a crystal bowl an oriental antique bowl and the cost of repairs and cleanup totaling dollar_figure the furniture and accoutrements that were sold to the tenant for dollar_figure consisted of chairs bar stools a bedroom set lamps end tables pillows a sofa vases and related accessories petitioner catherine partyka who had years of experience as owner of a business named decor detail valued the items that made up the dollar_figure purchase_price agreed to by the tenant she described in detail and separately valued each item in this category respondent conceded that petitioners adequately substantiated the dollar_figure portion of the casualty_loss deduction the remaining dollar_figure of the dollar_figure casualty_loss deduction is in great part categorized more generally for example petitioners valued greenery at dollar_figure and described it as follows palm tree in resin pot on metal stand palm tree in marble container with metal stand planters greenery throughout similarly petitioners valued an item labeled back bedroom draperies etc at dollar_figure and described it as follows grey gold white drapery rugs print accessories petitioners described some of the items more specifically such as cocktail table dollar_figure and draperies dollar_figure the items were identified from the photographs of the household_items taken before the tenant removed the items and from petitioners’ memory petitioners arrived at values of the items on the basis of costs shown in catalogs and ads for similar items which were generated shortly before trial during once they found a value for a similar item petitioners applied a discount to account for the fact that the item was used the dollar_figure of items and costs that was not included in the dollar_figure casualty_loss deduction consisted of two bowls valued at dollar_figure and dollar_figure and other costs related to repainting the house cleaning expenses and other repairs to damage caused by the tenant all of these events occurred just before the end of petitioners did not claim a theft_loss deduction for because of the possibility that some or all of the illegally removed items would be returned early in petitioners completed their cataloging of the items that were removed from the rental home and they consulted with a couple of attorneys regarding their legal options to recover the items and or to seek damages during petitioners were in touch with attorneys and law enforcement officers in an attempt to determine whether they would be able to recover their furnishings or seek monetary damages petitioners discovered that the tenant and her husband had been involved in this type of activity before and had routinely made offers to purchase furniture and then disappeared without making payment during after petitioners were able to assess the tenant’s financial situation they determined that it would be a waste of time to pursue the tenant and her husband either civilly or criminally it was at this point in that petitioners became aware that they would not recover their furniture and other household_items before filing their federal_income_tax return petitioners sought advice about the proper method to report a theft_loss discussion the question we consider is whether petitioners are entitled to any portion of the dollar_figure theft_loss deduction claimed on their income_tax return sec_165 provides for the deduction of any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise respondent on brief concedes that petitioners incurred a loss by theft as defined under florida law respondent contends however that the loss occurred in when the tenant and her husband absconded with petitioners’ furniture and household_items petitioners counter that late in there remained a reasonable potential for recovery and that they were unable to catalog and define the missing property until as explained in halata v commissioner tcmemo_2012_351 at generally a theft_loss is treated as sustained during the taxable_year in which the taxpayer discovers it sec_165 e however even after a theft_loss is discovered if a claim for reimbursement exists during the year of the loss with respect to which there is a reasonable_prospect_of_recovery then a theft_loss is treated as sustained only when it can be ascertained with reasonable certainty whether such reimbursement for the loss will be obtained 128_f3d_1410 10th cir aff’g tcmemo_1995_342 sec_1_165-1 a in 128_f3d_1410 10th cir aff’g tcmemo_1995_342 the court_of_appeals further refined this concept as follows under the internal_revenue_code a theft_loss is not sustained at the time the theft actually occurs rather any loss arising from theft shall be treated as sustained during the taxable_year in which the taxpayer discovers such loss sec_165 further the treasury regulations provide that even after a theft_loss is discovered if a claim for reimbursement exists during the year of the loss with respect to which there is a reasonable_prospect_of_recovery then a theft_loss is treated as sustained only when it can be ascertained with reasonable certainty whether or not such reimbursement for the loss will be obtained sec_1_165-1 sec_1 d accord sec_1 a in essence this has been interpreted to mean that the existence of a claim of reimbursement with a reasonable_prospect_of_recovery will prevent a loss from being considered as sustained unless and until it is determined with reasonable certainty that such reimbursement will not be obtained see eg 433_f2d_640 3rd cir this court in 61_tc_795 aff’d 521_f2d_786 4th cir explained the doctrine_of tax law underlying the need for a loss to be ascertained with reasonable certainty as follows it has been a constant doctrine in revenue matters that before a loss may be claimed as a deduction it must be evidenced by a closed or completed transaction 274_us_398 326_us_287 those of respondent's regulations which have posited a closed and completed transactions test for deduction have been in existence so long and through so many reenactments of the statute that they have come to possess the effect of law boehm v commissioner supra pincite one of the essential inquiries under the closed transaction concept has been whether in the year the deduction is sought there existed a substantial possibility that the alleged losses could be recouped by actions against responsible third parties or otherwise boehm v commissioner supra pincite scofield’s 266_f2d_154 c a affirming and reversing and remanding in part 25_tc_774 petitioners rented out a furnished home and sold some of the furnishings in the home the lease and sale took effect during date and within a few months and after the tenant’s check bounced petitioners began formal legal proceedings for eviction which occurred in the presence of a deputy sheriff on date when petitioners and law enforcement officers arrived they inspected the home and found that all of the furnishings had been removed and that a rental truck was parked outside on date petitioners made a formal complaint to the sheriff’s office the sheriff’s office pursued and found the tenant and her husband who had a second rental truck and a pickup truck both of which were filled with furniture after discussions the tenant and her husband drove the second rental truck and the pickup truck to the rental home and agreed that petitioners should be able to recover their furnishings petitioners were allowed access in front of the rental home to the trucks which contained some of their furnishings commingled with the tenant’s in addition it appeared that much of the furniture had been damaged petitioners spent many hours sorting through the trucks in the presence of the deputy sheriff they were able to complete only part of the sorting when the deputy suggested that because of the late hour the tenant and her husband should leave with the trucks in order to separate and unload their personal items and return the next day with petitioners’ furniture although the tenant made some promises regarding the furnishings she and her husband disappeared and did not return any additional furnishings petitioners began cataloging and listing the missing items during the end of and early in order to have a basis for a criminal or civil_action against the tenant and her husband petitioners again consulted with law enforcement officers and were able to find out that the tenant and her husband had an extensive record of this type of activity next petitioners consulted two lawyers who advised that it would be futile to pursue the tenant and her husband accordingly it was not until that petitioners were able to ascertain with reasonable certainty that they could not obtain reimbursement for the theft_loss of their household furnishings having found that was the year of the theft_loss we proceed to consider the amount of the loss respondent conceded that petitioners have shown the value of the dollar_figure of furnishings that petitioners sold to the tenant but contends that petitioners have not provided objective evidence showing the values of the remaining items respondent also noted that petitioners did not present a list of the stolen items although requested to do so to the sheriff’s office during a theft_loss is limited to the lesser_of the difference between the fair_market_value of the property before and after the loss or the adjusted_basis provided in sec_1011 for determining the loss from the sale_or_other_disposition of the property see sec_165 70_tc_391 sec_1_165-7 and ii c income_tax regs here we consider the fair market values of the stolen items petitioners were able to find and offered at trial photographs of the household furnishings taken shortly before the tenant and her husband moved in during date on the basis of the photographs and coupled with their recollection petitioners made a schedule of the items that were the basis of their dollar_figure theft_loss deduction in order to show fair market values of the items petitioners found examples of the items for sale on websites such as ebay they also researched the cost of fabrication of items such as drapery to arrive at values they used the prices from their research and applied some discounts to arrive at their estimates of fair market values when a taxpayer establishes that he or she paid_or_incurred a deductible expense but fails to establish the exact amount of the deduction the court normally may estimate the amount allowable as a deduction 39_f2d_540 2d cir 85_tc_731 there must be sufficient evidence in the record however to permit the court to conclude the amount of a deductible item petitioners have provided testimony photographic evidence and some research in support of their version of the fair market values of the items in question there are however some shortcomings in petitioners’ methodology the schedule in some instances is missing sufficient detail for the court to objectively estimate a value we list below the items in this category and for which the court is unable to reach a factual finding of value items with insufficient information category amount hand steamer dollar_figure shoe kit wooden art art pieces greenery big_number cocktail table accessories big_number bakeware dishes misc total big_number petitioners listed living room and two other sets of draperies and reached a composite value of dollar_figure dollar_figure dollar_figure and dollar_figure they arrived at that value by calculating the cost to make new draperies there is no evidence in the record establishing the age and condition of the draperies and the replacement cost would not represent the total fair_market_value under the circumstances we find the total fair_market_value of the draperies to be dollar_figure petitioners also listed two beds with mattresses box springs linens and covers for a composite value of dollar_figure here again without evidence establishing the age and condition of these used bedding items we find the total fair_market_value to be dollar_figure the remaining items making up the dollar_figure have sufficient information for the discounted values assigned by petitioners to stand in particular these items are dollar_figure of furnishings sold to tenant iron dollar_figure waterford crystal dollar_figure candle stands dollar_figure secretary desk dollar_figure and horse head statuette dollar_figure for a total fair_market_value of dollar_figure in addition to the dollar_figure deducted on their income_tax return petitioners listed two crystal bowls for a total of dollar_figure and repairs to and painting of the house totaling dollar_figure there is insufficient evidence in the record to determine the fair_market_value of the crystal bowls and they were apparently not part of the original dollar_figure deduction on petitioners’ return with respect to the repairs and painting those are not attributable to theft but instead were necessitated by normal wear_and_tear accordingly we hold that petitioners’ theft_loss is dollar_figure comprising the dollar_figure dollar_figure and dollar_figure fair market values we have found respondent also determined that petitioners were liable for an accuracy- related penalty under sec_6662 sec_6662 and b and imposes a accuracy-related_penalty on any underpayment of federal_income_tax attributable to a taxpayer’s negligence or disregard of rules or regulations or substantial_understatement_of_income_tax the penalty was determined on the basis of a substantial_understatement_of_income_tax or negligence an understatement of income_tax is substantial if it exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 although a substantial_understatement existed on the basis of the determination in the notice_of_deficiency until the required computation is made under rule it is not certain that the understatement is substantial accordingly we consider whether alternatively petitioners are liable for the penalty on the grounds of negligence or disregard of rules or regulations within the meaning of sec_6662 sec_6662 defines negligence as including any failure to make a reasonable attempt to comply with the provisions of the code and defines disregard as any careless reckless or intentional disregard disregard of rules or regulations is careless if the taxpayer does not exercise reasonable diligence to determine the correctness of a return position that is contrary to the rule_or_regulation sec_1_6662-3 income_tax regs to the extent that we have disallowed some portions of petitioners’ claimed deductions they are not now allowable on account of lack of substantiation and or failure to comply with rules or regulations it was their failure to prepare and maintain adequate_records and documentation in support of their claimed dollar_figure theft_loss deduction that resulted in our reaching a dollar_figure total value of the items lost the accuracy-related_penalty under sec_6662 may not be imposed with respect to any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 116_tc_438 the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all of the pertinent facts and circumstances see sec_1 b income_tax regs although petitioners sought advice about how to report a theft_loss they have not shown the specific source of the advice and whether it was reasonable for them to rely on the advice received we accordingly hold that petitioners on account of their negligence or disregard of rules or regulations are liable for a sec_6662 accuracy-related_penalty with respect to the underpayment to reflect the foregoing decision will be entered under rule
